            Case 3:20-cr-10025-WQH Document 11 Filed 06/23/20 PageID.21 Page 1 of 2
f,O 2450 (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                                V.                                    (For Offenses Committed On or After November I, 1987)
      WILNER OSMANE BACHEZ-GAMEZ (1)
  aka Marco Wilner Osmanis-Bachez, Wilner Osmanis-
                      Banchez
                                                                      Kris J. Kraus
                                                                     Defendant's Attorney
REGISTRATION NO.                13921-359
                                                                                                               JUN 2 a:2020
•-
THE DEFENDANT:                                                                                           CLERK US DISTRICT COURT
                                                                                                      SOUTHERN DISTRICT OF CALIFORNIA
1:81 admitted guilt to violation ofallegation(s) No.        2                                         BY                      DEPUTY

D    was found guilty in violation ofallegation(s) No.
                                                          ------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

              2                   nv 1, Committed a federal, state or local'offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.
            Case 3:20-cr-10025-WQH Document 11 Filed 06/23/20 PageID.22 Page 2 of 2
AO 24,D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations
"
DEFENDANT:                 WILNER OSMANE BACHEZ-GAMEZ (1)                                          Judgment - Page 2 of 2
CASE NUMBER:               3:20-CR-10025-WQH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Five (5) months consecutive to 20cr0257-WQH




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 lZl   The court makes the following recommendations to the Bureau of Prisons:
          1. Incarceration in the Western Region.




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at
                  --------- AM.                               on.,-------------------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL




                                                                                               3:20-CR-10025-WQH
